Citation Nr: 1141606	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

3.  Whether the Agency of Original Jurisdiction (AOJ) properly determined the Veteran to be mentally incompetent.

4.  Entitlement to service connection for esophagitis claimed as hiatal hernia.

5.  Entitlement to service connection for non-erosive gastritis claimed as erythema of the mucosa.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006, September 2006, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In October 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In his June 2010 VA Form 9, Substantive Appeal, the Veteran requested another DRO hearing on the issue of his competency.  In an August 2010 letter, the Veteran was notified that the DRO hearing was scheduled for a date in September 2010.  In a September 2010 signed statement, the Veteran canceled the September 2010 hearing.  As the Veteran has not requested that the hearing be rescheduled, his last hearing request is deemed withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for esophagitis claimed as hiatal hernia and for non-erosive gastritis claimed as erythema of the mucosa are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  After the final decision on the merits by the RO in November 2001, and the final decision on any basis in December 2002, there is no communication from the Veteran or his representative prior to June 8, 2004, that constitutes a formal or informal claim to reopen service connection for PTSD.

2.  The Veteran is service-connected for PTSD and duodenal ulcer disease.  His PTSD was rated as 50 percent disabling prior to November 17, 2006, and as 100 percent disabling beginning on this date.  His duodenal ulcer disease was rated as 40 percent disabling.

3.  The combined rating for the Veteran's service-connected disabilities was 70 percent before November 17, 2006, and 100 percent thereafter.

4.  The preponderance of the evidence shows that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected PTSD.

5.  The Veteran is not competent to manage his own finances. 


(CONTINUED ON THE FOLLOWING PAGE)


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 8, 2004, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2011). 

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

3.  The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2006 and May 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his earlier effective date and TDIU claims, and identified the Veteran's duties in obtaining information and evidence to substantiate these claims.  Subsequently, a supplemental statement of the case was issued in July 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Before these appeals were filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the July 2006 and May 2008 correspondence. 

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the Court explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts in its June 2009 correspondence to comply with those provisions with respect to the competency issue currently on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met. 

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been obtained and relevant VA examinations are found within the claims file.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Earlier Effective Dates - Laws and Regulations

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.400(r).

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

In his July 2006 Notice of Disagreement (NOD), the Veteran requested an earlier effective date for the grant of service connection awarded for PTSD.  Service connection was granted in a May 2006 rating decision, effective June 8, 2004.  In his NOD, the Veteran contended that his PTSD claim had been on appeal since 2001 and that was the year that he entered the PTSD clinic.  In an August 2006 filing, the Veteran indicated that he received treatment after discharge in 1957 for what was at that time considered shell shock or battle fatigue.  Therefore, he wanted his PTSD compensation to be effective from some date in 1957.  

According to information in the claims file, the Veteran applied for service connection for a nervous condition in May 2001 and was denied service connection in a November 2001 rating decision.  In February 2002, within 12 months of the November 2001 rating decision, the Veteran submitted a signed document in which he referred to the November 2001 rating decision and noted that he was willing to report for a VA examination.  Since the November 2001 rating decision also continued the Veteran's 20 percent rating for a duodenal ulcer disease, and the Veteran referred to the ulcer disease in his February 2002 statement but not to his service connection claim for a nervous condition, VA considered the February 2002 statement as a NOD only in respect to an appeal of the November 2001 denial of a higher rating for his ulcer.  

In September 2002, the Veteran again requested service connection for a nervous condition and noted that he received treatment immediately after military service.  In a December 2002 rating decision, the RO reopened the claim, but denied service connection for a nervous condition.  The Veteran did not appeal this denial.

In June 2004, the Veteran filed another claim for service connection for a nervous condition.  In an October 2004 rating decision, the RO found that the Veteran had not submitted new and material evidence with which to reopen his service connection claim for a nervous condition.  The Veteran appealed this denial in a November 2004 NOD in which he noted his psychiatrist had diagnosed PTSD and that he was a combat veteran of the Korean War.  This denial was appealed to the Board.

In June 2005, the Veteran filed a claim for service connection for depression.  In a September 2005 rating decision, the RO denied service connection for a depressive disorder not otherwise specified.  The Veteran appealed this decision and in a November 2005 NOD stated that in reality this claim was another service connection claim for PTSD as a result of his combat stressors suffered while serving in the Korean War.  

In a March 2006 decision, the Board found that the Veteran had submitted new and material evidence with which to reopen his PTSD claim and then granted service connection for PTSD.  (In this same decision, the Board also denied the Veteran's claim for secondary service connection for a depressive disorder.)  Subsequently, in the May 2006 rating decision now on appeal, the RO awarded service connection for PTSD pursuant to the Board's decision.  The Veteran subsequently filed his July 2006 NOD seeking an effective date for this grant of service connection earlier than the June 8, 2004 date assigned by the RO.  

The Board has considered the Veteran's contentions, but finds that his claim for an effective date earlier than June 8, 2004, must be denied.  In order to be entitled to an effective date prior to June 8, 2004, for the grant of service connection for PTSD, the evidence must show that the Veteran submitted a claim, either formal or informal, for that benefit prior to that date.  As noted above, the RO initially denied the Veteran's original claim for service connection for a nervous condition in November 2001, and subsequently in December 2002 reopened the claim but then denied service connection for a nervous condition.

As this claim for service connection for a nervous condition and a subsequent claim to reopen have been decided and have become final, they are no longer the appropriate point from which to determine the effective date of an award.  See also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

As noted above, the effective date for a claim to reopen after final disallowance is the date of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In this case, the Veteran's claim to reopen service connection for PTSD was received by the RO on June 8, 2004.  Entitlement for the benefit arose on June 24, 2004, the date of the VA examination which provided the necessary nexus opinion.

In reference to the Veteran's contention that the effective date for his service-connected PTSD should be established in 1957, shortly after discharge from active duty, the Board observes that to the extent that the Veteran was treated for PTSD or any psychiatric disorder prior to the effective date assigned, the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  Since the December 2002 denial and prior to June 8, 2004, the Board notes that there were no informal claims expressing an intent to reopen the Veteran's claim for service connection for a nervous condition or for PTSD in accordance with 38 C.F.R. § 3.155.  

Since the RO's November 2001 decision on the merits and its December 2002 denial of a claim to reopen, a review of the claims file does not reflect that any communication prior to June 8, 2004, can be construed as a formal or informal claim for service connection for PTSD.  In the present case, the RO has granted benefits as of the date of receipt of the Veteran's petition to reopen his claim for service connection.  The effective date for a claim to reopen after final disallowance is the date of the claim to reopen or the date entitlement arose, whichever is later.  While entitlement is shown in the June 24, 2004 VA examination (which is several days later than the date of the claim to reopen) and this is the later date, the RO granted service connection as of the date of the claim to reopen.  The Board will not revoke the use of the RO's discretion which worked to the Veteran's favor and established June 8, 2004 as the effective date of service connection.  Based on a review of the history of this claim, therefore, the Board finds that the Veteran's claim for an effective date earlier than June 8, 2004, for the grant of service connection for PTSD must be denied. 

In this case, there simply is no legal authority for the Board to assign an earlier effective date.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claim for an effective date earlier than June 8, 2004, for the grant of service connection for PTSD is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

TDIU

The Veteran seeks TDIU due to his service-connected disabilities.  Specifically, he sought TDIU in May 2006 while he was also seeking to obtain a higher rating for his service-connected PTSD.  On his application for TDIU benefits, the Veteran claimed that he was unable to work due to his non-service-connected back disorder as well as his nervous disorders.  In his September 2006 NOD, the Veteran specifically referred to his service-connected duodenal ulcer disease and his PTSD.  In June 2007, the Veteran submitted a statement in which he stated he was totally unable to work due to his service-connected PTSD and that he had another service-connected disability rated at 40 percent and that both disorders precluded any gainful employment.  


A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

In order to be granted a TDIU, however, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  And as the Court further explained in Van Hoose, the disability rating, itself, is recognition that industrial capabilities are impaired, especially when the Veteran has one of the higher ratings that may be assigned.  See also 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

For this period on appeal, the Veteran was service-connected for two disabilities, PTSD and his duodenal ulcer disease.  At the time the Veteran filed his claim in May 2006, his PTSD disability was rated as 50 percent and his duodenal ulcer disease at 40 percent.  The combined rating of all the service-connected disabilities for this time period is 70 percent, and meets the combined rating requirement of 70 percent for a TDIU claim.  

Subsequently, in November 2006 the Veteran's disability rating for PTSD was increased from 50 percent to 100 percent while his duodenal ulcer disease remained rated at 40 percent.  The combined rating of all service-connected disabilities from this point forward was 100 percent which clearly also meets the rating requirement for a TDIU claim.  Therefore, ever since he filed his TDIU claim in May 2006, the Veteran has met the schedular criteria for a TDIU claim under 38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.

On his application for TDIU benefits, the Veteran reported that he last worked in 1992.  The Veteran indicated that he worked for the U.S. Postal Service from 1967 to 1992 as a mail handler.  He reported that he completed high school, but had no further education or training.  The record also reflects that the Veteran is currently 81 years old.  

In addition to his service-connected disabilities, the record shows that the Veteran has numerous non-service connected conditions, to include: intervertebral disc disease; amnestic syndrome; abdominal circumference gastritis without hemorrhage; osteoarthritis; presenile dementia; depression; hypertension; Morton metatarsalgia; hearing loss; and a status post repair unbilical hernia.

Private medical records in the claims file show that the Veteran was treated for a herniated disc in 1987 after lifting a heavy parcel while working at the post office and subsequently was placed on limited duty.  Other private medical records in the claims file show treatment for a back disorder since 1987.

VA treatment records found in the claims file show several mental status examinations or screenings of the Veteran's PTSD.  In examinations or screenings dated in November 2002, August 2006, June 2007, and April 2008, these examiners noted that the Veteran was not able to work or to be involved in gainful activities.  

The Veteran was provided VA mental examinations in May 2009 and July 2010.  The same VA psychiatrist examined the Veteran on both occasions.  He noted in his reports that the Veteran was retired in 1992 from the post office due to back problems, but otherwise did not opine specifically on the Veteran's employability.

In a June 2009 rating decision, the Veteran's disability rating for PTSD was increased from 50 percent to 100 percent disabling, effective November 17, 2006, or six months after the Veteran had filed his TDIU claim.  

In light of the evidence, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected PTSD.  There is no evidence that the Veteran's other service-connected disability affects his ability to obtain and maintain employment or render him unemployable.  However, the evidence of record shows that the Veteran's PTSD, coupled with consideration of his educational background and work experience, precludes him from securing and following a substantially gainful employment.  The medical evidence recited above, especially the opinions of various VA medical personnel who screened or examined the Veteran for his PTSD both before and after the Veteran filed his TDIU claim in 2006, shows that his service-connected PTSD interferes with his ability to engage in work activities.  More importantly, shortly after the Veteran filed this TDIU claim, the Veteran was granted the maximum schedular rating, or 100 percent, for his PTSD.  According to the VA Rating Schedule, a 100 percent disability rating for PTSD reflects total occupational and social impairment.  See 38 C.F.R. § 4.130 (2011).  The Veteran reported that he stopped working as a mail handler in 1992 because of back problems and his nerves.  The RO's reliance on private medical evidence of a back disorder to deny a TDIU benefit here is misplaced in as much as the RO failed to mention that the Veteran listed difficulty with his nerves at the same time that he complained about a back injury interfering with his employment.  Resolving all reasonable doubt in the Veteran's favor, the Board will find that it is at least as likely as not that the Veteran's service-connected PTSD precludes the Veteran from obtaining and maintaining substantially gainful employment.

In addition to his service-connected disabilities, the Veteran also suffers from intervertebral disc disease, dementia, and other nonservice-connected disorders noted above.  But even apart from these nonservice-related factors, the medical evidence indicates that the Veteran would be unable to secure or maintain substantially gainful employment due to his service-connected PTSD, alone.  In fact, he has been awarded a 100 percent disability rating for this service-connected disability.  In other words, even if his nonservice-connected disabilities were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his PTSD.  His maximum schedular rating under VA regulations constitutes the agency's determination that the Veteran's PTSD reflects total occupational impairment.

Thus, based on its review of the relevant evidence, and providing the Veteran with the benefit of the doubt, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected PTSD.  Accordingly, entitlement to a TDIU is warranted.


(CONTINUED ON THE FOLLOWING PAGE)

Competency

Concerning the finding of incompetency, the record reflects that the RO proposed incompetency in a June 2009 rating action.  This finding was implemented in the November 2009 rating decision now on appeal.  After the Veteran received notice of the November 2009 rating decision, he stated in his December 2009 NOD that a 100 percent disability rating for PTSD did not preclude him from handling all his financial affairs.  He stated that he was the individual who paid all the bills in the household.  

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

As noted above, the Veteran is currently service-connected for PTSD, which has been rated as totally (100 percent) disabling since November 17, 2006.  He is also service-connected for duodenal ulcer disease, which is rated as 40 percent disabling.

The Veteran underwent a VA mental examination in May 2009.  The VA psychiatrist diagnosed PTSD by history and dementia not otherwise specified and opined that the cognitive decline overshadowed any other psychiatric symptoms that the Veteran might then be exhibiting.  The examiner also noted that the Veteran's memory problems were responsible for his impairment in his quality of life producing irritability and poor communication with his wife and family members.  Prognosis was listed as poor and the examiner said that the Veteran's main problem was the cognitive decline.  There was a formal finding that the Veteran was not capable of managing his financial affairs.  

The same VA psychiatrist who examined the Veteran in May 2009 also examined the Veteran in July 2010.  His report noted that the Veteran claimed that he was fully capable of managing his finances and that he remembered to take his medications as indicated.  While the examiner found that the Veteran had improved from the previous examination and that the Veteran's GAF scores for both his cognitive decline and PTSD by history had improved, the examiner also made another formal finding that the Veteran was not capable of managing his financial affairs.  Later on in the report, however, the VA examiner opined that the Veteran currently was not incompetent, but still had a major limitation in his cognitive decline.  

The Board has reviewed the evidence of record and finds that there is clear and convincing evidence concerning the Veteran's mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  The formal findings the VA examiner made in the May 2009 and July 2010 VA mental examination reports clearly show, and leave no doubt, that the Veteran is not capable of managing his own financial affairs.  

The Board finds the foregoing opinions probative as they were definitive and based upon a complete review of the Veteran's entire claims file.  Accordingly, they are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the statements made by the VA examiner in his July 2010 report that the Veteran's cognitive decline had improved since the previous examination and that currently the Veteran was not incompetent.  While perhaps confusing at first reading, the Board does not believe this comment should change the outcome of this appeal.  The Board notes that the VA examiner went on to state that, even with the improvement in the Veteran's dementia, the Veteran still had a major limitation in his cognitive decline.  Moreover, the examiner did not change the formal finding he first made in May 2009 that the Veteran was not capable of managing his financial affairs.  

In addition, the Board notes that the Veteran currently is rated at the maximum schedular disability rating, or 100 percent, for his service-connected PTSD.  Such a rating reflects total occupational and social impairment due to such symptoms as: gross impairments in thought processes or communication; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss.  As determinations relative to incompetency should be consistent with percentages of disability, see 38 C.F.R. § 3.353(c) (2011), the Board finds that in this case a determination of the Veteran's incompetency is consistent with his 100 percent disability rating for a mental disorder.

Neither the Veteran nor his representative have submitted or identified any medical evidence that refutes or conflicts with the aforementioned opinions nor does the record contain any competent evidence countering these opinions.  Therefore, the Board finds the weight of the evidence reflects that the Veteran is incompetent to handle the disbursement of funds for VA purposes.

The Board has considered the contentions of the Veteran and his representative with regard to restoration of a determination of competency.  However, the Veteran's own assertions regarding his competency do not constitute competent medical evidence.  38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).

For all the foregoing reasons, the Board finds against a determination of competency.  The preponderance of the evidence is against the claim for a finding of competency, and the claim must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353(d) (2011); Sanders v. Principi, 17 Vet. App. 329 (2003); Sims v. Nicholson, 19 Vet. App. 453 (2007).


ORDER

Entitlement to an effective date earlier than June 8, 2004, for the grant of service connection for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of benefits.

The Veteran is not competent to handle disbursement of funds, and the claim is denied.


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

In September 2005, the RO denied service connection for esohagitis claimed as hiatal hernia, and also denied service connection for non-erosive gastritis claimed as erythema of the mucosa.  Within 12 months, the Veteran's representative attempted to file a Notice of Disagreement to these denials in a written informal hearing presentation submitted to the Board in March 2006 in connection with the Veteran's earlier appeal to this body.  

In the Board's March 2006 decision, the issues of the RO's denial of service connection for esophagitis and non-erosive gastritis were referred to the RO for appropriate action.  In his September 2011 brief, the Veteran's representative contends that no action has been taken as yet and requests that the Board remand these issues for an appropriate Statement of the Case (SOC).  

As the representative's disagreements with the denials of service connection were reduced to writing in the informal hearing brief, the Board reasonably construed the March 2006 brief as a timely NOD to the September 2005 denial of the Veteran's claims for service connection for esophagitis and non-erosive gastritis.  However, no SOC is found in the claims file responding to the Veteran's effort to appeal these two claims.  Therefore, the Board must remand these two issues for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO shall re-examine the Veteran's claims of entitlement to service connection for esophagitis and non-erosive gastritis and shall take such additional development action as it deems proper.  Thereafter, the RO shall prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless these claims are resolved by granting the benefits sought, or by the Veteran's withdrawal of the Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


